DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 10/8/2021 have been received and entered. Claims 1, 3-5, 13, 15-17 and 19 have been amended. Claims 2 and 14 have been cancelled. Claims 1, 3-13 and 15-20 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-13 and 15-20 are allowable over the prior art of record because the amendment submitted by the applicants on 10/8/2021 included limitations to clarify the claimed invention and overcome the art rejection (Linda et al , US 20110295457) which indicated in the previous office action. Therefore, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation in combination of “…a controller configured to convert the longitudinal acceleration of the vehicle, obtained from a signal of the longitudinal acceleration sensor, to a wheel acceleration, compensate for the converted wheel acceleration based on a compensation value obtained based on wheel speed information obtained from a signal of the wheel speed sensor, integrate the compensated wheel acceleration, and calculate a wheel speed estimation value, to which direction information, wherein the wheel is coupled in a power transmittable manner, to a vehicle driving source, and wherein the controller is configured to calculate a speed error between a wheel speed value obtained from the signal of the wheel speed sensor and a feedback wheel speed value including the integrated wheel acceleration, and compensate for the converted wheel acceleration by determining a feedback control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Otake (US 6305760) discloses Behavior control device of vehicle checking occasionally normal operation of longitudinal acc. Sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRYAN BUI/Primary Examiner, Art Unit 2865